Citation Nr: 1233155	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-35 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected herniated disc L5-S1, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from December 1994 to April 2003, and from November 2003 to February 2004. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a November 2005 rating decision in which the RO awarded a 20 percent, but no higher, rating for herniated disc L5-S1effective February 17, 2005.  In May 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in November 2006. 

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  A November 2007 letter informed the Veteran that his hearing was scheduled in December 2007.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing. 

In October 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development. After accomplishing further action, the RO continued to deny the claim (as reflected in the November 2011 supplemental SOC (SSOC), and returned this matter to the Board for further appellate consideration.  

For reasons expressed below the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.



REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

The Veteran and his representative have  asserted, and the record appears to reflect, questions concerning whether the report of the Veteran's most recent VA examination in May 2010 provides an adequate basis for evaluating the Veteran's service-connected lumbar spine disability.  

For example, in the May 2010 examination report, the examiner noted that there had been no bowel or bladder problems.  However, a VA clinical record dated a mere one month later, in June 2010, reflects that  the Veteran informed the clinician that he had lost control of his bladder twice in the last month.  The Board emphasizes that, inasmuch as the Veteran could receive a higher rating if he has any separate ratable manifestation(s) of lumbar spine disability, particularly, such as bowel or bladder impairment, accurate clinical findings in this regard are warranted.  See 38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note 1 (2011)

Therefore, to ensure that the record reflects the current severity of the Veteran's herniated disc L5-S1, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the RO should arrange for the Veteran to undergo a VA spine examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in a denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file (to include the Virtual VA electronic record), all outstanding, pertinent records.

Evidence of record indicates that the Veteran has filed a claim for Social Security Administration (SSA) benefits.  An April 2010 VA clinical record reveals that a VA health care provider was approached by a private attorney who requested that clinician complete a "Medical Source Statement of Ability to do Work-related Activities."  It was noted that the document was required for a Social Security appeal.  

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The record also reflects that pertinent private records may be outstanding.  A January 2011 VA clinical record references the fact that the Veteran continues to receive treatment from a community chiropractor.  The Board notes, however, that records from a private chiropractor have been associated with the claims file but these are only dated through 2005.  Also associated with the claims file are numerous clinical records prepared by J.A.L, N.P., dated since 2006.

Therefore, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).    In its letter, the RO should specifically request that the Veteran provide, or provide authorization to enable the RO to obtain, all outstanding, private records, to include records from his chiropractor dated since 200, as well as any outstanding records from J.A.L., N.P.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication o the claim for higher rating should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  


Accordingly, this matter is  hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  In its letter, the RO should specifically request that the Veteran provide, or provide authorization to enable the RO to obtain, all outstanding, private records, to include records from his chiropractor dated since 200, as well as any outstanding records from J.A.L., N.P.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination should include consideration of the Veteran's documented medical history and assertions.

The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's herniated disc L5-S1, to particularly include bladder problems.  The examiner should clearly indicate whether each identified impairment constitutes a separately ratable neurological manifestation of the service-connected low back disability.

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees). The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all neurological and orthopedic findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome; specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for higher rating on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate each claim on appeal in light of all pertinent (particularly, evidence added to the record since the RO's last adjudication of the claims), and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above) is appropriate)..

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2011).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


